--------------------------------------------------------------------------------

Exhibit 10.1
SIXTEENTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT


This SIXTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of July 3, 2018, is by and among COVENANT TRANSPORT,
INC., a Tennessee corporation (“CTI”), CTG LEASING COMPANY, a Nevada corporation
(“CTGL”), SOUTHERN REFRIGERATED TRANSPORT, INC., an Arkansas corporation
(“SRT”), COVENANT ASSET MANAGEMENT, LLC, a Nevada limited liability company
(“CAM”), COVENANT TRANSPORT SOLUTIONS, LLC, a Nevada limited liability company
formerly known as Covenant Transport Solutions, Inc. (“CTS”), STAR
TRANSPORTATION, INC., a Tennessee corporation (“Star”), and COVENANT LOGISTICS,
INC., a Nevada corporation (“Logistics”, and together with CTI, CTGL, SRT, CAM,
CTS, and Star individually an “Existing Borrower” and collectively,
“Existing Borrowers”), LANDAIR TRANSPORT, INC. (“LA Transport”), LANDAIR
LOGISTICS, INC. (“LA Logistics”), and LANDAIR LEASING, INC. (“LA Leasing”), each
a Tennessee corporation (LA Transport, LA Logistics, and LA Leasing,
individually, a “New Borrower” and collectively, “New Borrowers”, and together
with the Existing Borrowers, “Borrowers”), COVENANT TRANSPORTATION GROUP, INC.,
a Nevada corporation and the owner (directly or indirectly) of all of the issued
and outstanding capital stock of Borrowers (“Parent”), DRIVEN ANALYTIC
SOLUTIONS, LLC, a Nevada limited liability company (“DAS”), TRANSPORT MANAGEMENT
SERVICES, LLC, a Tennessee limited liability company (“TMS” and together with
DAS and Parent, individually, an “Existing Guarantor” and collectively, the
“Existing Guarantors”), LANDAIR HOLDINGS, INC., a Tennessee corporation (“New
Guarantor”, and together with Existing Guarantors, individually, a “Guarantor”
and collectively, “Guarantors”), the Lenders (defined below) party to this
Amendment, and BANK OF AMERICA, N.A., a national banking association, as agent
for Lenders (in such capacity, “Agent”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (defined below).
R E C I T A L S:


A.          Existing Borrowers, Parent, the other Existing Guarantors, the
lenders from time to time party thereto (the “Lenders”) and the Agent are
parties to that certain Third Amended and Restated Credit Agreement, dated as of
September 23, 2008 (as previously amended, and as otherwise amended, restated or
modified from time to time, the “Credit Agreement”).
B.          Existing Borrowers have advised the Administrative Agent that Parent
desires to acquire one hundred percent (100%) of the outstanding Equity
Interests of LA Holdings, which acquisition would be financed with both the
proceeds of Revolver Loans and new Debt to be secured by Liens on certain
Revenue Equipment that is not Daimler Revenue Equipment (the “Contemplated
Transaction”).  LA Holdings is the direct parent of each of LA Transport, LA
Logistics, and LA Leasing (LA Holdings, LA Transport, LA Logistics and LA
Leasing, collectively, the “Landair Entities”).
C.          The Contemplated Transaction, if consummated, would constitute a
Restricted Investment not otherwise permitted under Section 10.2.4 the Credit
Agreement, the additional Debt to be incurred would not be permitted under
Section 10.2.1 of the Credit Agreement, and the Liens granted in connection with
such additional Debt would not be permitted under Section 10.2.2 of the Credit
Agreement.
D.          Obligors have requested that Agent and Lenders consent to the
Contemplated Transaction and make certain other amendments to the Credit
Agreement, and Agent and Lenders are willing to do so on the terms and subject
to the conditions set forth below.

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and other good and valuable consideration, the parties
hereto agree as follows:


1.          Recitals.  The foregoing Recitals are accurate and are incorporated
herein and made a part hereof for all purposes.
2.          Consent.
(a)    Consent and Acknowledgment.  Subject to the satisfaction of the
conditions precedent set forth in Section 2(b) hereof, each of the undersigned
Agent and Lenders hereby consent to the Contemplated Transaction.
(b)    The effectiveness of Lender’s consent and agreement contained in Section
2(a) hereof is subject to satisfaction of each of the following conditions
precedent as determined by Agent:
(i) Agent shall have received one or more counterparts of this Amendment duly
executed by each of Borrowers, Guarantors and Lenders;
(ii) At the time of the Contemplated Transaction and immediately after giving
effect thereto, no Default or Event of Default exists;
(iii) Borrowers have made available to Agent, (A) prior to the proposed date of
consummation of the Contemplated Transaction (the “Proposed Consummation Date”),
copies of lien search results and organizational documents with respect to each
Landair Entity, (B) prior to the Proposed Consummation Date, draft copies of all
proposed acquisition agreements and all related transactions documents, together
with all schedules thereto (followed by updated drafts as the same are
generated), and (C) promptly upon Agent’s request, such other due diligence
information as may be reasonably requested by Agent, in each case which Agent
shall have reviewed and found acceptable in all respects; and
(iv) Contemporaneous with the consummation of the Contemplated Transaction,
Agent shall have received (to the extent not listed in clause (iii) above) each
of the documents referenced on the closing checklist attached as Exhibit A
hereto.
Notwithstanding the joinder of LA Transport, LA Logistics and LA Leasing
(collectively, “New Borrowers”) as Borrowers under the Credit Agreement, no
Accounts or other Collateral of New Borrowers shall be included in any
calculation of the Borrowing Base until completion of all field exams,
appraisals, audits and other evaluation of Collateral in a manner and with
results acceptable to Agent.
(c)    Limited Consent.  Parent, Borrowers, and the other Guarantors acknowledge
that the consents and waivers in this Section 2 are granted by the Agent and the
Lenders only for the specific instance and for the limited purpose set forth
herein and shall not in any manner create a course of dealing or otherwise
impair the future ability of the Agent to declare a Default or Event of Default
or otherwise enforce the terms of any Loan Document if any similar or related
transactions arise, or otherwise.  Except as expressly set forth herein, each
term and provision of the Credit Agreement continues in full force and effect.
2

--------------------------------------------------------------------------------

3.         Amendments to Credit Agreement.  Subject to the terms and conditions
set forth herein, the Credit Agreement is hereby amended as follows:
(a)       Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in proper alphabetical sequence:
Citibank Receivables Purchase Agreement: that certain Supplier Agreement between
Citibank, N.A., Landair Transport, Inc., and Landair Logistics, Inc., pursuant
to which Citibank, N.A. purchases certain Accounts owing to such Borrowers by
Mars, Incorporated and its Subsidiaries and Affiliates.
Landair Borrower:  each of Landair Transport, Inc., Landair Logistics, Inc., and
Landair Leasing, Inc., each a Tennessee corporation.
Landair Receivable Purchase Program:  each of the following:  (a) the sale of
Accounts owing to a Landair Borrower by Mars, Incorporated or its Affiliates
pursuant to the Citibank Receivables Purchase Agreement, (b) the sale of
Accounts owing to a Landair Borrower from Sonoco Products Company pursuant to
one or more agreements between such Landair Borrower and Priority Payment
Systems, (c) the sale of Accounts owing to a Landair Borrower from US Foods
pursuant to one or more agreements between such Landair Borrower and US
Bank/Syncada, and (d) the sale of Accounts owing to a Landair Borrower from the
United States Marine Corps pursuant to one or more agreements between such
Landair Borrower and US Bank/Syncada.
 (b)      The definition of “Excluded Assets” in Section 1.1 of the Credit
Agreement is hereby amended by deleting clause (d) thereof and replacing it with
the following:
(d) (i) any Daimler Revenue Equipment for so long as it secures the Daimler
Credit Facility and (ii) Revenue Equipment and identifiable proceeds thereof in
which a Lien is granted by the applicable grantor to secure Debt in an amount
not to exceed $55,000,000 to facilitate Parent’s acquisition of one hundred
percent (100%) of the outstanding Equity Interests of Landair Holdings, Inc. on
or about July 3, 2018, and refinancing Debt in respect thereof that satisfies
the Refinancing Conditions.
(c)      The definition of “Eligible Account” in Section 1.1 of the Credit
Agreement is hereby amended by (i) deleting the “or” immediately preceding
clause (p) thereof, and (ii) adding the following new clause (q) immediately
after clause (p):


or (q) so long as the Landair Receivable Purchase Program applicable to Accounts
owing by such Account Debtor is in effect, Accounts owing to a Landair Borrower
by (i) Mars, Incorporated or any of its Affiliates, (ii) Sonoco Products
Company, (iii) US Foods, or (iv) the United States Marine Corps.


(d)     The definition of “Other Agreements” in Section 1.1 of the Credit
Agreement is hereby amended by adding the phrase “the Citibank Intercreditor
Agreement;” immediately after the phrase “the Lien Waivers;” contained therein.


(e)     The definition of “Permitted Asset Disposition” in Section 1.1 of the
Credit Agreement is hereby amended by deleting the “or” immediately preceding
clause (A)(f) thereof and adding the following new clause (A)(g) immediately
after clause (A)(f):
3

--------------------------------------------------------------------------------



any disposition of an Account owing by an Account Debtor pursuant to a
Landair Receivables Purchase Program, so long as (i) the Net Proceeds thereof
are remitted to Agent for application against outstanding Obligations, and (ii)
for the period beginning September 1, 2018 and thereafter, an intercreditor
agreement between Agent and the purchaser of such Accounts, in form and
substance acceptable to Agent, is in effect.
(f)       Section 10.2.1 of the Credit Agreement is hereby amended by (i)
deleting the “and” at the end of clause (n) thereof, (ii) deleting the “.” At
the end of clause (o) and substituting “; and” in lieu thereof, and (iii) adding
the following new clause (p) at the end thereof:


(p)     for the period beginning July 3, 2018 and ending no later than the first
expiry date to occur thereafter with respect to each thereof, Debt arising under
the following letters of credit issued by First Tennessee Bank:


Letter Of Credit
Description
Stated Amount
S133017
MCX Letter of Credit
$     500,000.00
S133041
Great West Letter of Credit
$   1,077,042.00
S173153
Liberty Mutual Work Comp Letter of Credit
$       85,000.00
S273114
Protective Insurance Company
$   1,100,000.00



(g)      Section 10.2.2 of the Credit Agreement is hereby amended by (i)
deleting the “and” at the end of clause (s) thereof, (ii) deleting the “.” At
the end of clause (t) and substituting “; and” in lieu thereof, and (iii) adding
the following new clause (u) at the end thereof:


(u)    Liens on Accounts that have been sold pursuant to the Citibank
Receivables Purchase Agreement.

4.          Additional Covenants.  To induce Agent and Required Lenders to enter
into this Amendment, Obligors covenant and agree to deliver to Agent,
(a)    no later than three (3) Business Days after consummation of the
Contemplated Transaction, (i) fully executed copies of the definitive purchase
agreement and all related transaction documents, together with all schedules
thereto, and (ii) the original certificates evidencing the Equity Interests of
LA Transport, LA Logistics, and LA Leasing pledged by LA Holdings under the
Credit Agreement and Pledge Agreement, together with stock powers with respect
thereto executed in blank,
(b)    no later than ten (10) Business Days after consummation of the
Contemplated Transaction, the original certificates evidencing the Equity
Interests of LA Holdings pledged by Parent under the Credit Agreement and Pledge
Agreement, together with stock powers with respect thereto executed in blank,
(b)    on or before July 31, 2018, deliver to Agent satisfactory endorsements
showing Agent as lender’s loss payee under the insurance policies insuring the
personal property of the Landair Entities and otherwise complying with clauses
(ii) and (iii) of Section 8.62(a) of the Credit Agreement,
4

--------------------------------------------------------------------------------

(b)    on or before July 31, 2018, updated schedules to the Credit Agreement to
give effect to Parent’s acquisition of the Landair Entities (including a list of
any loans made by such Persons to any employee thereof), and
(c)    on or before September 1, 2018, and so long as the Citibank Receivables
Purchase Agreement has not been terminated by the applicable Borrowers, the
Citibank Intercreditor Agreement signed by Citibank, N.A. and all Borrowers
party to the Citibank Receivables Purchase Agreement.
5.         Acknowledgment of the Obligors.  Borrowers and Guarantors, as
Obligors, hereby acknowledge and agree that, to the best of their knowledge: (a)
none of the Obligors has any defense, offset, or counter-claim with respect to
the payment of any sum owed to Lenders or Agent under the Loan Documents, or
with respect to the performance or observance of any warranty or covenant
contained in the Credit Agreement or any of the other Loan Documents; and (b)
Agent and Lenders have performed all obligations and duties owed to the Obligors
through the date of this Amendment.
6.         Consent and Reaffirmation of Guaranty Agreements.
(a)     Parent hereby consents, acknowledges and agrees to the amendments set
forth herein and hereby confirms and ratifies in all respects the Parent
Guaranty (including without limitation, the continuation of Parent's payment and
performance obligations thereunder upon and after the effectiveness of this
Amendment and the amendments contemplated hereby) and the enforceability of the
Parent Guaranty against the Parent in accordance with its terms.


(b)     Each of DAS and TMS hereby consents, acknowledges and agrees to the
amendments set forth herein and hereby confirms and ratifies in all respects its
Guaranty (including without limitation, the continuation of each of DAS’s and
TMS’s payment and performance obligations thereunder upon and after the
effectiveness of this Amendment and the amendments contemplated hereby) and the
enforceability of its Guaranty against DAS and TMS in accordance with its terms.


7.         Representations and Warranties of the Obligors.  Borrowers and
Guarantors, as Obligors, represent and warrant to Agent and Lenders that:
(a)    Compliance with Credit Agreement.  On the date hereof, no Default or
Event of Default has occurred and is continuing;
(b)    Representations and Warranties.  On the date hereof, the representations
and warranties of each Obligor in the Loan Documents are true and correct in all
material respects (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date);
(c)    Power and Authority.  Each Obligor is duly authorized to execute, deliver
and perform this Amendment.  The execution, delivery and performance of this
Amendment and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action, and do not (i) require any consent or approval of the
holders of Equity Interests of the Obligors, other than those already obtained;
(ii) contravene the Organic Documents of any Obligor; (iii) violate or cause a
default under any Applicable Law, Material Contract or Material License; or
(iv) result in or require the imposition of any Lien (other than Permitted
Liens) on any Property of any Obligor; and
5

--------------------------------------------------------------------------------

(d)    Enforceability.  This Amendment and the Credit Agreement, as amended
hereby, are legal, valid and binding obligations of each Obligor, enforceable in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
8.        Effect on Credit Agreement.  Except as specifically amended hereby,
the terms and provisions of the Credit Agreement and the other Loan Documents
are, in all other respects, ratified and confirmed and remain in full force and
effect.  Except as expressly set forth herein, the amendments provided herein
shall not by implication or otherwise limit, constitute a waiver of, or
otherwise affect the rights and remedies of Lenders or Agent under the Credit
Agreement or any other Loan Document, nor shall they constitute a waiver of any
Event of Default, nor shall they alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document.  Each of the amendments provided
herein shall apply and be effective only with respect to the provisions of the
Credit Agreement specifically referred to by such amendments.  No reference to
this Amendment need be made in any notice, writing, or other communication
relating to the Credit Agreement and the other Loan Documents, any such
reference to the Credit Agreement and the other Loan Documents to be deemed a
reference thereto as respectively amended by this Amendment.  All references to
the Credit Agreement and the other Loan Documents in any document, instrument,
or agreement executed in connection with the Credit Agreement and the other Loan
Documents will be deemed to refer to the Credit Agreement and the other Loan
Documents as respectively amended hereby.
9.       Instrument Pursuant to Credit Agreement.  This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions of the Credit Agreement.
10.     Further Acts.  Each of the parties to this Amendment agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Amendment.
11.     Successors.  This Amendment shall be binding upon and inure to the
benefit of Obligors, Agent, Lenders, and their respective successors and
permitted assigns, except that (a) no Obligor shall have the right to assign its
rights or delegate its obligations under this Amendment or any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3
of the Credit Agreement.
12.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
13.    Consent to Forum.  EACH OBLIGOR, HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO THIS
AMENDMENT, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH OBLIGOR, IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1 OF THE CREDIT AGREEMENT.  Nothing herein shall limit the right of Agent
or any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Amendment shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction. Notwithstanding the foregoing, Section 14.14 of the Credit
Agreement is incorporated herein by reference and shall apply to this Amendment.
6

--------------------------------------------------------------------------------

14.    Counterparts.  This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of any Loan Document
by telecopy or electronic mail shall be as effective as delivery of a manually
executed counterpart of such agreement.
15.    Severability.  Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.
16.    Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter.  No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty.  Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof.  None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 14.1 of the
Credit Agreement.
 [Signature Pages Follow]


7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
BORROWERS:
     
COVENANT TRANSPORT, INC.
     
By:
/s/ Richard B. Cribbs
 
Name:
Richard B. Cribbs
 
Title:
Executive Vice President and Chief Financial Officer
             
CTG LEASING COMPANY
       
By:
/s/ Richard B. Cribbs
 
Name:
Richard B. Cribbs
 
Title:
Vice President
             
COVENANT ASSET MANAGEMENT, LLC
       
By:
/s/ Richard B. Cribbs
 
Name:
Richard B. Cribbs
 
Title:
Vice President
               COVENANT TRANSPORT SOLUTIONS, LLC          By:  /s/ Richard B.
Cribbs   Name: Richard B. Cribbs   Title: Executive Vice President and Chief
Financial Officer              
SOUTHERN REFRIGERATED TRANSPORT, INC.
       
By:
/s/ Richard B. Cribbs
 
Name:
Richard B. Cribbs
 
Title:
Executive Vice President and Chief Financial Officer
           

 
[Signatures continued on next page]


COVENANT TRANSPORT
SIXTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT


--------------------------------------------------------------------------------

STAR TRANSPORTATION, INC.
     
By:
/s/ Richard B. Cribbs
 
Name:
Richard B. Cribbs
 
Title:
Executive Vice President and Chief Financial Officer
             
COVENANT LOGISTICS, INC.
       
By:
/s/ David R. Parker
 
Name:
David R. Parker
 
Title:
Chief Executive Officer, President, Secretary and Treasurer
              LANDAIR TRANSPORT, INC.         By: /s/ David R. Parker   Name:
David R. Parker   Title: Chief Executive Officer               LANDAIR
LOGISTICS, INC.         By: /s/ David R. Parker   Name: David R. Parker   Title:
Chief Executive Officer               LANDAIR LEASING, INC.         By: /s/
David R. Parker   Name: David R. Parker   Title:  Chief Executive Officer

 
 
[Signatures continued on next page]
 
 
COVENANT TRANSPORT
SIXTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

 
 

 
GUARANTORS:
       
COVENANT TRANSPORTATION GROUP, INC.
       
By:
/s/ Richard B. Cribbs
 
Name:
Richard B. Cribbs
 
Title:
Executive Vice President and Chief Financial Officer
             
DRIVEN ANALYTIC SOLUTIONS, LLC
       
By:
/s/ Richard B. Cribbs
 
Name:
Richard B. Cribbs
 
Title:
Executive Vice President, Chief Financial Officer, and Treasurer
             
TRANSPORT MANAGEMENT SERVICES, LLC
       
By:
/s/ M. Paul Bunn
 
Name:
M. Paul Bunn
 
Title:
Vice President and Treasurer
              LANDAIR HOLDINGS, INC.         By: /s/ David R. Parker   Name: 
David R. Parker   Title:  Chief Executive Officer

 
[Signatures continued on next page]
 
 
COVENANT TRANSPORT
SIXTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

AGENT AND LENDERS:
     
BANK OF AMERICA, N.A.,
as Agent and Lender
     
By:
/s/ Douglas Cowan
 
Name:
Douglas Cowan
 
Title:
Senior Vice President

 
[Signatures continued on next page]
 
COVENANT TRANSPORT
SIXTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.
       
By:
/s/ Angela Leake
 
Name:
Angela Leake
 
Title:
Authorized Officer




COVENANT TRANSPORT
SIXTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT


--------------------------------------------------------------------------------

EXHIBIT A


Closing Checklist




See attached.
 
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

INDEX OF CLOSING DOCUMENTS
 
in connection with
 
SIXTEENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
and
JOINDER OF
LANDAIR TRANSPORT, INC., LANDAIR LOGISTICS, INC., and LANDAIR LEASING, INC.,
as New Borrowers,


and
JOINDER OF
LANDAIR HOLDINGS, INC.,
as a New Guarantor,
among


COVENANT TRANSPORTATION GROUP, INC.
as Parent,


CERTAIN SUBSIDIARIES OF PARENT,
as Existing Borrowers or Existing Guarantors,


CERTAIN FINANCIAL INSTITUTIONS
FROM TIME TO TIME PARTY THERETO,
as Lenders


and


BANK OF AMERICA, N.A.,
as Agent


Dated as of July 3, 2018


DEFINED TERMS:
Agent:
Bank of America, N.A., a national banking association
Lenders:
Bank of America, N.A.; JPMorgan Chase Bank, N.A.
Existing Borrowers:
Covenant Transport, Inc., a Tennessee corporation; CTG Leasing Company, a Nevada
corporation; Covenant Asset Management, LLC, a Nevada limited liability
company; Southern Refrigerated Transport, Inc., an Arkansas corporation;
Covenant Transport Solutions, LLC, a Nevada limited liability company; Star
Transportation, Inc., a Tennessee corporation; and Covenant Logistics, Inc., a
Nevada corporation
Parent:
Covenant Transportation Group, Inc., a Nevada corporation
Existing Guarantors:
Parent; Driven Analytic Solutions, LLC, a Nevada limited liability company; and
Transport Management Services, LLC, a Tennessee limited liability company
New Borrower:
Landair Transport, Inc. (“LA Transport”), Landair Logistics, Inc. (“LA
Logistics”), and Landair Leasing, Inc. (“LA Leasing”), each a Tennessee
corporation
New Guarantor:
Landair Holdings, Inc. (“LA Holdings”), a Tennessee corporation
SLF:
Scudder Law Firm, P.C., L.L.O., Counsel to Obligors
MW:
McGuireWoods LLP, counsel to Agent

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
Document:
Responsible
Party
Comment
1.          Sixteenth Amendment to Third Amended and Restated Credit Agreement
MW
  2.          Joinder Agreement
MW
  3.          Stock Pledge and Security Agreement Supplement, together with
updated Schedule I
MW
  4.          Stock Powers (executed in blank)
   a.  LA Holdings
   b.  LA Transport
   c.  LA Logistics
   d.  LA Leasing
MW
  5.          Original Stock Certificates
   a.  LA Holdings
   b.  LA Transport
   c.  LA Logistics
   d.  LA Leasing
Borrowers
Borrowers to deliver post- closing
6.          Solvency Certificate
MW
  7.          Lien Searches
   a.  LA Holdings
   b.  LA Transport
   c.  LA Logistics
   d.  LA Leasing
Borrowers / MW
  8.          UCC-1 Financing Statements
   a.  LA Holdings
   b.  LA Transport
   c.  LA Logistics
   d.  LA Leasing
MW
  9.         Secretary’s Certificate (LA Holdings)
Borrowers
  Ex. A: Certified Articles of Incorporation     Ex. B:  By-Laws     Ex. C: 
Resolutions     Ex. D: Good Standing Certificate     Ex. E:  Incumbency    
10.       Secretary’s Certificate (LA Transport)
Borrowers
  Ex. A: Certified Articles of Incorporation     Ex. B:  By-Laws     Ex. C: 
Resolutions     Ex. D: Good Standing Certificate     Ex. E:  Incumbency    
11.       Secretary’s Certificate (LA Logistics)
Borrowers
  Ex. A: Certified Articles of Incorporation     Ex. B:  By-Laws     Ex. C: 
Resolutions     Ex. D: Good Standing Certificate     Ex. E:  Incumbency    

 

--------------------------------------------------------------------------------

 

 Document:
 Responsible
Party
 Comment
12.       Secretary’s Certificate (LA Leasing)
Borrowers
      
Ex. A: Certified Articles of Incorporation
     
Ex. B:  By-Laws
Ex. C:  Resolutions
Ex. D: Good Standing Certificate
Ex. E:  Incumbency
13.       Completed W-9 form for New Guarantor and New Borrowers
Agent/
Borrowers
 
14.      Completed Diligence Questionnaires
 a.  LA Holdings
 b.  LA Transport
 c.  LA Logistics
 d.  LA Leasing
Borrowers
     
15.      Insurance Documents
Borrowers
Borrowers to deliver post- closing
  a.   Certificate of Liability Insurance including New Guarantor and New
Borrowers
  
  b.   Evidence of Property Insurance including New Guarantor and New Borrowers
16.     Opinion Letter
SLF
 




Back to Form 10-Q [form10q.htm]